                                                                     Case 2:19-cv-01554-RFB-VCF Document 26 Filed 06/10/20 Page 1 of 5



                                                                 1   ALVERSON TAYLOR & SANDERS
                                                                     LEANN SANDERS, ESQ.
                                                                 2   Nevada Bar No.: 000390
                                                                     COURTNEY CHRISTOPHER, ESQ.
                                                                 3   Nevada Bar No.: 012717
                                                                     6605 Grand Montecito Parkway, Ste. 200
                                                                 4   Las Vegas, NV 89149
                                                                 5   Telephone: (702) 384-7000
                                                                     efile@alversontaylor.com
                                                                 6   Attorneys for Defendant
                                                                     NEVADA CVS PHARMACY, LLC
                                                                 7
                                                                                                 UNITED STATES DISTRICT COURT
                                                                 8                                    DISTRICT OF NEVADA
                                                                 9                                             **

                                                                10    ATOM MILLER,                                          Case No.: 2:19-cv-01554-RFB-VCF
                                                                11                         Plaintiff,
ALVERSON TAYLOR & SANDERS




                                                                      vs.                                                      STIPULATION TO EXTEND
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12
                                                                                                                                DISCOVERY AND AMEND
                                                                13                                                          DISCOVERY SCHEDULING ORDER
                                    LAS VEGAS, NV 89149




                                                                      NEVADA CVS PHARMACY, LLC; a Nevada                          (SECOND REQUEST)
                                        (702) 384-7000




                                                                14    Limited Liability Company; DOES I-X and ROE
                                          LAWYERS




                                                                      CORPORATIONS I-X, inclusive,
                                                                15
                                                                16                         Defendants.

                                                                17
                                                                18                    STIPULATION TO EXTEND DISCOVERY AND AMEND
                                                                                             DISCOVERY SCHEDULING ORDER
                                                                19                                 (SECOND REQUEST)

                                                                20           COMES NOW Plaintiff, ATOM MILLER (hereinafter “Plaintiff”); Defendant NEVADA
                                                                21   CVS PHARMACY, L.L.C. (hereinafter “CVS”) by and through their respective undersigned
                                                                22   counsel of record and hereby stipulate to modifying the Scheduling Order pursuant to FRCP
                                                                23   16(b)(4) and extend discovery pursuant to Local Rule 26-4 as set forth herein.
                                                                24                                                    I.
                                                                25                                         LEGAL STANDARD
                                                                26           Federal Rule of Civil Procedure 16(b) provides that a case management schedule can be
                                                                27   modified upon a showing of good cause and by leave of the district judge. The good cause
                                                                28   standard primarily considers the diligence of the party seeking the amendment. Johnson v.
                                                                                                                      1                               CC-26579
                                                                     Case 2:19-cv-01554-RFB-VCF Document 26 Filed 06/10/20 Page 2 of 5



                                                                 1   Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). A party moving for an

                                                                 2   amendment to a scheduling order must therefore show that the scheduling order imposes

                                                                 3   deadlines that have become unworkable notwithstanding its diligent efforts to comply with the

                                                                 4   schedule, and that it was diligent in seeking the amendment once it became apparent that

                                                                 5   extensions were necessary. Jackson v. Laureate, Inc., 186 F.R.D. 605, 608 (E.D. Cal. 1999).

                                                                 6           Pursuant to Nevada District Court Local Rule 26-4, a motion or stipulation to extend a

                                                                 7   discovery deadline or to reopen discovery must include: (a) A statement specifying the discovery

                                                                 8   completed; (b) A specific description of the discovery that remains to be completed; (c) The

                                                                 9   reasons why the deadline was not satisfied or the remaining discovery was not completed within

                                                                10   the time limits set by the discovery plan; and (d) A proposed schedule for completing all

                                                                11   remaining discovery.
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12                                                     II.
                                                                13                                           BACKGROUND
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                14          This case arises out of an alleged slip-and-fall incident at the CVS Store in Las Vegas,
                                          LAWYERS




                                                                15   Nevada (Store No. 8798). Plaintiff’s Complaint was filed against CVS, alleging causes of action
                                                                16   for negligence. Plaintiff alleges that on December 20, 2017, as he was exiting the CVS store, an
                                                                17   advertisement sign had fallen onto the ground due to a gust of wind. Plaintiff alleges he slipped
                                                                18   on the sign leading to his injuries as described in his Complaint.
                                                                19                                                     III.
                                                                20                                   STIPULATION & DISCUSSION
                                                                21           All counsel has been diligent in completing discovery and familiarizing themselves with
                                                                22   the facts and issues. However, in light of the recent coronavirus restrictions, no depositions, site
                                                                23   inspections, or IME may be scheduled within the next two – three months, an unforeseen delay the
                                                                24   parties did not, and could not have, originally contemplated. Thus, it is now anticipated that the
                                                                25   current discovery deadlines will be unworkable.
                                                                26   ///

                                                                27   ///

                                                                28   ///
                                                                                                                        2                                    CC-26579
                                                                     Case 2:19-cv-01554-RFB-VCF Document 26 Filed 06/10/20 Page 3 of 5



                                                                 1             In addition, a trial has not yet been set and is not imminent; (2) there is no party

                                                                 2   opposing the request; (3) and no party has expressed prejudice. Therefore, pursuant to the

                                                                 3   foregoing FRCP 16(b)(4) and Local Rule 26-4 this stipulation is warranted and justified by good

                                                                 4   cause.

                                                                 5            A.     Discovery Completed To Date
                                                                 6            1.     Both Plaintiff and CVS have made/served their FRCP 26(f) Disclosures and

                                                                 7   continue to provide supplements thereto.

                                                                 8            2.     Plaintiff has propounded written discovery and Defendant has responded to said

                                                                 9   written discovery and provided supplements in relation thereto.

                                                                10            3.     Defendant is in the process of obtaining Plaintiff’s medical records.

                                                                11            B.     Discovery Remaining
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12            A substantial amount of discovery remains to be completed in this matter. Defendant is

                                                                13   still in the process of independently obtaining Plaintiff’s medical records. The depositions of
                                    LAS VEGAS, NV 89149




                                                                     Plaintiff Atom Miller and Defendant CVS’ 30(b)(6) witness must still be taken; as well as any
                                        (702) 384-7000




                                                                14
                                          LAWYERS




                                                                15   fact witness deposition that may arise from party depositions. Experts still need to complete

                                                                16   their reviews/inspections, as well as any additional necessary written discovery that may arise in

                                                                17   the normal course of discovery.

                                                                18            C.     The Reasons Why Discovery Remaining Was Not Completed
                                                                19            On March 6, 2020, Defendant CVS substituted its counsel of record, as such, new

                                                                20   counsel required time to become familiar with the facts and circumstances surrounding the

                                                                21   matter. Plaintiff vacated its deposition of Defendant CVS’s 30(b)(6) deposition to allow new

                                                                22   counsel preparation time. Following this, Nevada Governor Steve Sisolak declared a state of

                                                                23   emergency due to the COVID-19 outbreak. Pursuant to this and the Court’s orders, discovery

                                                                24   outside of written form has not been undertaken for the safety of the parties. Plaintiff and

                                                                25   Defendant have continued to have settlement discussions, and wish those to continue without the

                                                                26   urgent deadlines for completing discovery and increasing litigation costs.

                                                                27   ///

                                                                28   ///
                                                                                                                      3                                      CC-26579
Case 2:19-cv-01554-RFB-VCF Document 26 Filed 06/10/20 Page 4 of 5




                                               If dispositive motions are filed, the
                                               deadline for filing the joint pretrial
                                               order will be suspended until 30 days
                                               after decision on the dispositive motions
                                               or further court order.




               6-10-2020
Case 2:19-cv-01554-RFB-VCF Document 26
                                    23 Filed 06/10/20 Page 5 of 5
